Foth, C.J.,
dissenting. I cannot agree that these parties unambiguously agreed that the husband should be relieved of any further liability once the mortgage on the parties’ residence was paid, regardless of who paid it. Looking at the entire property settlement agreement, it appears to me that the intent of the parties was to give the husband the farmland and the wife the residence, free and clear of existing encumbrances. The husband was not, however, required to prepay the mortgage as he was the purchase contract, but was permitted to pay it as the installments came due.
There was nothing in the agreement preventing the wife from selling the home. Under the majority’s interpretation, if she sold subject to the mortgage, the husband would be required to continue paying the mortgage on a stranger’s house; if she sold to someone who refinanced, the husband would be relieved of any further obligation and would receive a windfall. Under the same literal interpretation, it would be possible for the wife to increase the amount of the mortgage from time to time, and the husband’s *348obligation would never end because there would never come a time when “said mortgage is fully satisfied.” I cannot believe the parties intended to adjust their property rights to permit such a result, particularly where no alimony was awarded. The result here is a windfall to the husband and deprives the wife of a portion of the equity for which she bargained.
Asked to construe the property settlement agreement without the aid of extrinsic evidence, I would say it required payment by the husband to or for the benefit of the wife of an amount equal to the then unpaid mortgage plus interest, as an offset to the farmland set aside to the husband. That was the essence of the result reached by the trial court after hearing extrinsic evidence bearing on the ambiguity perceived by it. I would affirm.